PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/402,694
Filing Date: 10 Jan 2017
Appellant(s): adidas AG



__________________
Alexander R. Covington
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 21 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant submits under section (1) on p. 8 that Lanfermann’s “textile strip” is not a garment, and characterizes the examiner’s interpretation of garment as “overly broad.”  The language of independent claim 58 in question is “a monitoring garment configured to cover at least a portion of a subject’s torso” (claim 58, line 3).  While the term “garment” is not expressly used by Lanfermann, the description of piezoelectric respiratory sensor(s) which “can be worn around the chest of the person undertaking [] exercise to monitor the expansion and contraction of the thorax” from cited [0033] and elaborating from cited [0027]: “Respiratory sensors can be piezoelectric devices worn around the person’s chest [...] An example would be a piezoelectric textile strip.”  The textile strip constitutes the claimed garment given that it is “configured to cover at least a portion of a subject’s torso,” as recited in claim 58.  Appellant appears to be looking for direct disclosure of the term “garment” and fails to consider what is implied by the worn textile strip.  Because the garment is worn around the person’s chest, it meets all limitations on the garment as defined in line 3 of claim 58.
On p. 9, Appellant further refers to the disclosure from [0014] as filed: “[...] a garment, such as a shirt or vest” and [0090] as filed: “a wearable garment, such as a shirt or vest.”  However, these are exemplary embodiments of the garment, rather than a controlling definition.  These exemplary embodiments are not improperly read into the claim, consistent with MPEP § 2111.01(II).  The textile strip which is configured to be worn around the chest, as cited from Lanfermann at [0027], is a garment under a broadest reasonable interpretation and given the plain meaning of the terms.  Reading the exemplary shirt or vest from the specification into the claimed garment would be an improper claim construction.  
Further, considering the exemplary definitions cited throughout prosecution, Appellant submits that “there is nothing in Lanfermann[] to suggest that the textile strip is ‘an outer cover’ or is used to ‘clothe, dress, or cover’” (brief, p. 9).  This is not persuasive because when the textile strip is worn around the chest, as disclosed in [0027], the textile strip necessarily covers the chest.  This covers the chest in a manner similar to the way a bra or a cropped top covers the chest, which are also definitively garments.
	For at least these reasons, Appellant’s remarks on pp. 8-9 under section (1) with respect to Lanfermann’s “textile strip” and the “garment” as set forth in independent claim 58 are not persuasive and the rejection(s) based on this evidence should be sustained.

	Appellant submits under section (2) on p. 10 that Lanfermann fails to disclose or suggest the claimed sensors “incorporated into the same monitoring garment.”  This is not found persuasive in view of the collective evidence.  As cited on p. 6 of the Office action, the sensors in Lanfermann are optionally duplicated, as in [0011]-[0012], which implies that Lanfermann contemplates at least two sensors, e.g., the piezoelectric respiratory sensors embodied in the textile strip which is a “garment configured to cover at least a portion of a subject’s torso,” as claimed.  While Lanfermann does provide wearable motion sensors for monitoring motion of the arms, legs, or hips, as in [0033] and cited by Appellant on p. 11, these are provided in addition to the cited garment/textile strip respiratory sensor(s).  These additional sensors which are worn elsewhere and not provided within the textile strip garment with the respiratory sensor(s) are not excluded by the claim because it recites open-ended “comprising” transitional phrasing, as defined by MPEP § 2111.03.
	The Office has not construed the textile strip to include these “numerous other disclosed sensors,” contrary to Appellant’s assertion in the second full paragraph on p. 11.  Rather, the Office simply relies on duplicate sensors, i.e., “more than one first sensor signals” as in [0011] and “respiratory sensors” [plural] in [0012].  Those skilled would understand the collective evidence of Lanfermann to include multiple respiratory sensors in the textile garment which is worn on the chest as in [0027] and/or [0033].
	For at least these reasons, Appellant’s remarks on pp. 10-11 under section (2) with respect to the recited sensors incorporated into the same monitoring garment as in independent claim 58 are not persuasive and the rejection(s) based on this evidence should be sustained.

	Appellant alleges under section (3) on p. 12 that the examiner has relied on “extrinsic evidence” with the dictionary definitions cited throughout prosecution and which are reproduced in the brief on pp. 9 and 12.  However, 37 CFR 41.30 of MPEP § 1204.04 is clear: “Evidence does not include dictionaries.”  The definitions therefore should not be regarded as “extrinsic evidence.”
	Appellant additionally submits on p. 11 that “when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation.”  As explained above with respect to Appellant’s argument (2), the shirt or vest from the specification at [0014] and/or [0090] are exemplary embodiments of the garment, and these are non-limiting examples.  Specifically, the language from each of these passages is “such as a shirt or vest.”  As explained previously, it would be improper to import these limitations on the garment of claim 58 in view of MPEP § 2111.01(II).  The cited textile strip of Lanfermann from [0027] and/or [0033] is “worn around the chest” and therefore meets claimed limits on the garment: “configured to cover at least a portion of the subject’s torso.”  Appellant, at the time of filing, did not disavow any garments which are not embodied as the exemplary shirt or vest, nor do the exemplary embodiments represent a special definition, as outlined in MPEP § 2111.01(IV).  In other words, the exemplary shirt and vest disclosed do not disavow claim scope, and applicant did not act as lexicographer at the time of filing by disclosing these examples.  The claim term “garment” is therefore given its ordinary and customary meaning consistent with the instructions on claim interpretation in MPEP § 2111.01(I)-(IV).
	Appellant additionally challenges in the second full paragraph on p. 12 that it is “not clear when [the definitions cited from Random House Kernerman Webster’s College Dictionary were] available to the public or whether [these] definitions would have been relevant to a person of ordinary skill in the art at the time of invention.”  However, the facts are plain: 1) the source of the definitions was cited and is readily available both in text and online (e.g., thefreedictionary.com/garment under the entry for Random House Kernerman Webster’s College Dictionary and accessed throughout prosecution and on 16 August 2022) and 2) the etymology of the term “garment” dates to c. 1400, according to the Online Etymology Dictionary, available at etymoline.com/word/garment and accessed on 16 August 2022.  Therefore, Appellant’s assertion that the definitions would not have been valid or available at the time of invention is not found persuasive.  
	Appellant additionally notes on p. 12 that the Office has not provided a copy of the definition.  However, as from MPEP § 1204.04 identified above, dictionary definitions “may be consulted by tribunals ‘at any time,’” citing Nix v. Hedden, 149 U.S. 304, 307 (1893) noting that dictionaries are admissible “to understand the ordinary meaning of terms ‘not as evidence, but only as aids to the memory and understanding of the court’” (emphasis added).  There is no specific requirement within the manual to furnish a copy of a dictionary entry, and the definitions cited throughout prosecution or any others relevant to the interpretation of a claim term may be used by any of the examiner, appellants, or by tribunals “at any time,” as cited above from MPEP § 1204.04, which notes that “[t]reating dictionaries in this manner is consistent with the Supreme Court and Federal Circuit precedent.”  Other relevant definitions include: 1) “outer covering” from Collins English Dictionary – Complete and Unabridged, also available on thefreedictionary.com/garment under the entry for Collins English Dictionary and 2) “any article of clothing” also from Random House Kernerman Webster’s College Dictionary and available at thefreedictionary.com/garment.  There is no “clear error” in relying on dictionary definitions throughout prosecution to construe the meaning of claim terms, contrary to Appellant’s remarks in the final paragraph on p. 12.
For at least these reasons, Appellant’s remarks on pp. 11-12 under section (3) with respect to the reliance on dictionary definitions being improperly used to interpret the claim term(s) are not persuasive and the rejection should be sustained.

Appellant submits under section (4) on p. 13 that “[a] person of skill in the art would not have modified Lanfermann [...] to move the local electronics not incorporated in Lanfermann’s textile strip, and the Examiner’s proposed modification is based on impermissible hindsight.”  Appellant further submits in the second full paragraph under this heading on p. 13 that “the Office has not cited to anything in any of the cited references that would suggest hand-carried elements impede physical activity such that a person of skill in the art would be motivated to eliminate hand-carried elements.”  These remarks are not persuasive because the context of each of the disclosures of Lanfermann and Behar are physiological monitoring during exercise.  Those skilled understand that various exercises are impeded when there is a requirement to carry something in the hand(s); this is why people running or engaging in other forms of exercise find it beneficial to have, for example, a discrete pocket for a house key or an armband to carry a cellular phone or audio entertainment device.  Many exercise accessories are known to eliminate the need for items to be carried in the hands.  
Additionally, there is no requirement for the prior art itself to recognize the benefit cited by the Office.  Referring to MPEP § 2143, “[t]he analysis that ‘should be made explicit’ refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis” and the section additionally establishes that this approach “applies to Office personnel as well.”  Eliminating the need for hand-carried electronics cited by the examiner is a benefit of incorporating the teachings of Behar in providing associated local electronics in the garment with the sensors, as is taught in Fig. 1C and in [0039], in which local electronics are provided in a “local data unit” (LDU) which optionally may be “carried in or on or incorporated into the sensor garment (e.g., in the form of wearable electronics as known in the art,” cited on p. 8 of the final Office action.  Since eliminating the need for hand-carried elements is a benefit for most forms of exercise and is critical for various exercises that require direct use of the hands to perform the activity (e.g., push-ups, weight lifting, etc.), this finding represents a reason why one skilled would be motivated to modify Lanfermann’s textile strip/garment with the LDU incorporated into the sensor-containing garment as taught in Behar.   
Appellant additionally cites from [0012] of Lanfermann on p. 13 that “[t]he person carries sensors that assess his movement and, in connection with that, the orientation of the person’s limbs in space” (Appellant’s emphasis).  It appears that Appellant has misconstrued the context for “carr[ying]” sensors.  Given the disclosure of [0012] and the context in [0027], [0033] and elsewhere referring to the sensors being “worn,” those skilled would recognize that this does not mean hand-carried sensors.  Additionally, the sensors referred to in the citation are not the local electronics claimed and it has already been established from [0027] that the respiratory sensor(s) are carried in the textile strip (i.e., the garment).  Since the textile strip of Lanfermann is not disclosed to also carry local electronics, the sensor-carrying garment from Behar is relied upon to remedy this deficiency and a reasoned statement as to why one would do so has been provided in the prior Office action on p. 8 (i.e., “in order to eliminate hand-carried elements of the device which could impede physical activity”).
Appellant additionally submits in the last paragraph on p. 13 that the Office has merely cited the “result” of the proposed combination.  While eliminating hand-carried elements is the result, it is also specifically a benefit and those skilled would recognize it as a reason why those skilled would be motivated to incorporate the local electronics into the textile strip/garment carrying the sensors for the reasons addressed previously.  Specifically, incorporating the local electronics into the textile strip/garment eliminates an impediment to physical activity.
For at least these reasons, Appellant’s remarks on p. 13 disputing the combination of Lanfermann and Behar are not persuasive and the rejection should be sustained.  As established, the rejection is based only on information gleaned from the disclosures and the knowledge of those skilled and is not based on applicant’s own specification, so any extent to which hindsight is relied upon is not impermissible.  See MPEP § 2145(X)(A).

Appellant submits under section (B)(1) on p. 14-15 with respect to dependent claim 76 that the physiological parameters are not determined “from two preprocessed signals from two sensors.”  As explained previously, the sensors of Lanfermann are optionally duplicated (“more than one first sensor signals [...]” in [0011] and “respiratory sensors” [plural] in [0012]; see also p. 6 of the prior Office action).  Those skilled understand that duplicating sensors/signals would entail preprocessing individual first and second signals.  Preprocessing sensor signals in Lanfermann includes each of noise filtering and signal smoothing, as in [0028] and cited on p. 7 of the prior Office action.  The physiological signals of each of Lanfermann and Behar overlap the Markush alternatives of claim 76.  See pp. 6 and 8 of the prior Office action.  In view of the collective evidence, those skilled would recognize that the combination of Lanfermann and Behar suggests incorporating duplicate sensors into a wearable garment for which associated signals are noise filtered and smoothed to derive any of a number of physiological signals overlapping with the signals claimed.  
Appellant further characterizes Lanfermann as providing “individual sensors” which measure the various physiological parameters in the second paragraph under section (B)(1) on p. 14, but this fails to consider the duplicated sensors and sensor signals as cited herein and on each of pages 4, 5, 6 and 7 of the prior Office action.  Both Lanfermann and Behar suggest two signals from two different sensors for determining physiological parameters which overlap with the alternatives claimed.  See [0011], [0012], [0028] of Lanfermann and [0008] of Behar, as cited.
Appellant further submits in footnote 1 on p. 14 that “while claim 76 is addressed in the Response to Arguments section, claim 76 is not discussed in the body of the rejection [...].”  While the number 76 is not specifically identified in the body of the rejection, claim 76 is identified in the obviousness heading in view of Lanfermann and Behar, and the concepts of claim 76 related to preprocessing and multiple (duplicated) signals and the physiological alternatives are specifically addressed in the body of the rejection on pp. 7 and 8.  Indeed, Appellant recognized that [0028] and [0008] of Lanfermann and Behar, respectively, are relied upon for the features claimed, as presented in the rejection in the only full paragraph on p. 8 and identified by Appellant in the brief in the second paragraph under the heading (B)(2) on p. 14.  These paragraphs were only cited together in the rejection itself and not in the Response to Arguments.  It is clear that applicant was put on notice as to how the prior art corresponds to the claimed features.  It is also clear from the rejection that each of Lanfermann and Behar were cited not to modify either of the disclosures but to show that both teach physiological functions consistent with the alternatives recited in claim 76.
Appellant additionally refers to the examiner’s citation of duplicate sensors from Lanfermann in the prior Office action on p. 6 and submits that “the Examiner has provided no rationale as to why a person of skill in the art would have been motivated to duplicate Lanfermann’s sensors (brief, p. 15).  However, Lanfermann is relied upon as the base reference in the obviousness formulation, and those skilled reading Lanfermann’s duplicated sensors/signals in cited [0011]-[0012] would recognize that this is not an alternative embodiment and thus citing it does not require articulating a reason for duplicating.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793                                                                                                                                                                                            
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.